Title: To John Adams from Daniel Leonard, 30 June 1799
From: Leonard, Daniel
To: Adams, John



Dear Sir
N. York 30 June 1799

Will you permit me to address you in the stile of our former familiarity? My heart recognises all its former friendship and I flatter myself you sometimes recollect with pleasure our professional intimacy. I had promised myself the honor of again waiting on you before I returned to Bermuda, but was obliged to come to this city with all diligence in order to avail myself of a passage in an armed vessel  recommended by Govr. Beckwitts. My son will have the honor of delivering this. My respects, if you please to your Lady.
I am with the highest esteem / and respect, your most humble / Servant

Danl Leonard